Title: General Orders, 14 August 1780
From: Washington, George
To: 


					
						Head Quarters Orange town Monday August 14th 1780
						
							Parole Saxony 
							 Countersigns Upton VincentWatchword Enterprize
						
					
					[Officer] For the Day Tomorrow[:] Brigadier General Nixon
					At five ô clock tomorrow morning the Inspector General will take four battalions from the second line and perform a March manner of entering a Camp—service of the Guards and the different duties in Camp.
					The division and brigade inspectors—Quarter Masters of Brigades and regiments are to attend to this Exercise.
					The General desires all superior officers also who are not on duty to attend—for which purpose the exercise of two battalions from each division is to be deferred till tomorrow afternoon five ô clock.
					Orderly Serjeants for the General Court martial from the Left Wing tomorrow.
					The old Soldiers who have been drafted for Waggoners are

immediately to be relieved by an equal number of drafts from the regiments which they were drafted from.
					No sick are to be sent to the Hospitals unless by an order from the Director General or some of the surgeons of the Flying Hospital.
					At a Division General Court martial whereof Colonel Angell was President the 10th of July last held by order of Major General Lord Stirling.
					Henry Finn of Colonel Angell’s regiment was tried for “plundering the inhabitants while on command at Paramus and abusing a woman” and Acquitted: He is to be released from Confinement.
					At the same Court Lieutenant Boss of the fourth Pennsylvania regiment was tried on the following charges.
					“1st For ungentlemanlike behavior in imposing a falsehood on Major Church—Also for Assisting in prosecuting the Major on groundless and malicious charges to the prejudice of Major Church’s Character.”
					“2d For being frequently intoxicated with Liquor and for beating and abusing Soldiers when in that situation contrary to good order.”
					“3d For Neglect of duty and for unofficerlike behavior in making use of Expressions unbecoming the Character of an Officer and Gentleman against Lieutenant Colonel Butler and Major Church: also for a breach of his Arrest on other charges subversive of good order and Military discipline.”
					The Court are of opinion that the 4th charge is not supported and that the 1st 2d 3d and 5th are groundless and malicious they therefore acquit him of the whole with honor.
					The Commander in Chief confirms the opinion of the Court Lieutenant Boss is released from Arrest.
				